The Miami Laundry Company is a corporation chartered by the State of Florida with authority among other things:
"To carry on the business of a steam or electric or hand or general laundry, and to wash, clean, purify, scour, bleach, wring, dry, iron, color, dye, disinfect, dry clean, renovate and prepare for use all articles of wearing apparel, household, domestic and other linen, cotton and woolen goods and clothing and fabrics of all kinds."
In performing the authorized services, the company necessarily has entire control and custody of the articles entrusted to it, and also determines how and by what means the articles will be laundered or otherwise treated or processed, the owners of the articles having no control or direction in the premises.
The service is performed under a charter granted by the State to the laundry company. The charges relate to separate single articles. Individual actions to redress abuses and unjust charges in performing the service would be ineffectual and oppressive.
Statutory regulation of the service, and of the charges therefor, are important for the public welfare; and such regulation is expressly provided for by the State Constitution. Sec. 30, Art. XVI. *Page 47 
The organic provision affords due process of law unless the statutory provisions or the administrative regulations thereunder are shown to be abuses or arbitrary exertions of governmental powers or authority conferred pursuant to the organic provision above cited.
The statute, Chapter 17894, Acts of 1937, provides for regulations of rates or charges as well as for sanitary and other matters in performing the authorized service.
The legality of statutory regulations of a business involving liberty of contract or other property rights, is to be determined by authorized tribunals upon due consideration of the nature, method, extent and reasonableness of the regulations, with reference to the matter regulated, to the demands and interest of the public in the service, and to the limitations of the controlling Federal or State law, to the end that private rights may not be invaded or restrained except as may be permitted by the paramount law and may be necessary and appropriate to conserve the general welfare; that being among the purposes for which government is established and maintained.
Obviously the laundry service as rendered has direct relation to the health, safety, comfort and welfare of the public who patronized the company. It is also obvious that in furnishing sanitary and efficient facilities for performing the service to the public, the expense reasonably incurred to conserve the health, convenience and welfare of the public, justify reasonable regulations of rates for the service. Charges made are important to the company and to the public, requiring governmental regulation for the good of all concerned. As recognized and provided for in the statute, the essential factors in determining a just and reasonable charge for service rendered may differ in localities because of controlling conditions, making reasonable and just regulations of the service and the charges *Page 48 
therefor a proper governmental function as contemplated by the State Constitution as well as by general law.
Manifestly the public who are patrons of the company have a material interest in the proper rendering of the service, and its nature is such as to justify if not to require governmental regulation to conserve the public health and welfare. 51 C.J. 4,et seq. Certainly Section 30, Article XVI, of the Florida Constitution authorizes appropriate statutory regulations of the service including the charges therefor, to the end that there be no abuses, unjust discriminations or excessive charges by those performing the service.
Section 30, Article XVI, of the Florida Constitution was a factor in the decision in City of Tampa v. Tampa Water Works Co.,45 Fla. 500, 34 So. 631, affirmed in 199 U.S. 241,26 Sup. Ct. 23, 50 L. Ed. 170; and in Southern Utilities Co. v. Palatka,86 Fla. 583, 99 So. 236, 268 U.S. 232, 45 Sup. Ct. 488,69 L. Ed. 930. See also Oklahoma Operating Co. v. Love, 252 U.S. 331,40 Sup. Ct. 338, 64 L. Ed. 596.
The Supreme Court of the United States has announced the following:
"Businesses said to be clothed with a public interest justifying some public regulation may be divided into three classes:
"(1) Those which are carried on under the authority of a public grant of privileges which either expressly or impliedly imposes the affirmative duty of rendering a public service demanded by any member of the public. Such are the railroads, other common carriers and public utilities.
"(2) Certain occupations, regarded as exceptional, the public interest attaching to which, recognized from earliest times, has survived the period of arbitrary laws by Parliament *Page 49 
or Colonial Legislatures for regulating all trades and callings. Such are those of the keepers of inns, cabs and grist mills. State v. Edwards, 86 Me. 102; Terminal Taxicab Co. v. District of Columbia, 241 U.S. 252, 254.
"(3) Businesses which though not public at their inception may be fairly said to have risen to be such and have become subject in consequence to some government regulation. They have come to hold such a peculiar relation to the public that this is superimposed upon them. In the language of the cases, the owner by devoting his business to the public use, in effect grants the public an interest in that use and subjects himself to public regulation to the extent of that interest although the property continues to belong to its private owner and to be entitled to protection accordingly. Munn v. Illinois, 94 U.S. 113; Spring Valley Water Works v. Schottler, 110 U.S. 347; Budd v. New York,117 N.Y. 1, 27 S.C., 143 U.S. 517; Brass v. Stoeser,153 U.S. 391; Noble State Bank v. Haskell, 219 U.S. 104; German Alliance Assurance Co. v. Lewis, 233 U.S. 389; Van Dyke v. Geary,244 U.S. 39, 47; Block v. Hirsh, 256 U.S. 135.
"It is manifest from an examination of the cases cited under the third head that the mere declaration by a Legislature that a business is affected with a public interest is not conclusive of the question whether its attempted regulation on that ground is justified. The circumstances of its alleged change from the status of a private business and its freedom from regulation into one which the public have come to have an interest are always a subject of judicial inquiry." Wolff Co. v. Industrial Court,262 U.S. 522, text 535, 43 Sup. Ct. 630, 67 L. Ed. 1103.
This case comes under the third class as above stated and also under Section 30, Article XVI, of the Florida Constitution; *Page 50 
and the regulating statute is not an arbitrary abuse of legislative power.
Under the Fourteenth Amendment of the Federal Constitution, due process of law as interpreted by the Federal Supreme Court controls in State regulation of business involving liberty and property rights; and the courts of Florida follow the Federal Supreme Court decisions in such matters.
The then controlling Federal rule as to limitations upon liberty of contract and property rights when a business claimed to be "affected with a public interest," is sought to be regulated as in Adkins v. Children's Hospital, 261 U.S. 525,43 Sup. Ct. 394, 67 L. Ed. 785, was followed and applied in State v. Ives, 123 Fla. 401, 167 So. 394. There were also other fundamental defects in the statute in the Ives case. Since then the Federal rule has been modified, and it is now more in harmony with Munn v. Illinois, 94 U.S. 113, 24 L. Ed. 77; Oklahoma Operating Co. v. Love, 252 U.S. 331, 40 Sup. Ct. 338,64 L. Ed. 596; with the principles stated in Wolff Co. v. Industrial Court,262 U.S. 522, 43 Sup. Ct. 630, 67 L. Ed. 1103, and with Section 30, Article XVI, of the Florida Constitution of 1885, which latter organic provision, as well as the modified Federal rule, was applied by this Court in the opinion in this case filed July 27, 1938. Among the latest opinions expressing the controlling Federal rule under the Fourteenth Amendment are Wolff Co. v. Industrial Court, 262 U.S. 522, 43 Sup. Ct. 630, 67 L. Ed. 1103; Townsend v. Yeomans, 301 U.S. 441, 57 Sup. Ct. 842,81 L. Ed. 1210; Nebbia v. New York, 291 U.S. 502, 54 Sup. Ct. 505,78 L. Ed. 940, 89 A.L.R. 1469; Hegeman Farms Corp. v. Baldwin,293 U.S. 163, 55 Sup. Ct. 7, 79 L. Ed. 259; Borden's Farm Products Co. v. Ten Eyck, 297 U.S. 251, 56 Sup. Ct. 453, 80 L. Ed. 669; West Coast Hotel Co. v. Parrish, *Page 51 300 U.S. 379, 57 Sup. Ct. 578, 81 L. Ed. 703, 108 A.L.R. 1330; Highland Farms Dairy v. Agnew, 300 U.S. 608, 57 Sup. Ct. 549,81 L. Ed. 835. See Miami Home Milk Producers Asso. v. Milk Control Bd.,124 Fla. 797, 169 So. 541; Bon Ton Cleaners  Dyers, Inc., v. C.D. 
P. Bd., 128 Fla. 533, 176 So. 55.
The Constitutions, State and Federal, secure liberty of contract and property rights against arbitrary and oppressive governmental restraint, not against reasonable and just statutory regulations, restraints and prohibitions duly administered to conserve the best interests of the public affected by the regulations
Under Section 30, Article XVI, Constitution, the Legislature is invested with full power to pass laws for the correction of abuses and to prevent unjust discrimination and excessive charges by persons and corporations engaged as common carriers in transporting persons and property, or performing other (not similar) services of a public nature; and shall provide for enforcing such laws by adequate penalties or forfeitures. Railroad Com'rs v. Pensacola  A.R. Co., 24 Fla. 417, 5 So. 129, 12 Am. St. Rep. 220, 2 L.R.A. 504; State v. A.C.L.R. Co., 56 Fla. 617,  47 So. 969, 32 L.R.A. (N.S.) 639; State, ex rel., v. Burr,79 Fla. 290, 84 So. 61; City of Tampa v. Tampa Water Works Co.,45 Fla. 600, 34 So. 631, affirmed in Tampa Water Works Co. v. Tampa, 199 U.S. 241, 26 Sup. Ct. 23, 50 L. Ed. 170; State v. F.E.C. Ry. Co., 57 Fla. 522, 49 So. 43; Gainesville G.  E. Power Co. v. Gainesville, 63 Fla. 425, 58 So. 785; So. Utilities Co. v. Palatka, 86 Fla. 583, 99 So. 236, 268 U.S. 232, 45 Sup. Ct. 488,69 L. Ed. 930; State v. So. Tel.  Const. Co., 65 Fla. 270,61 So. 506; State v. Peninsular Tel. Co., 73 Fla. 913, 75 So. 201; Town of Brooksville v. Fla. Tel. Co., 81 Fla. 436, 88 So. 307; State v. R R. Comm., 79 Fla. 526, 84 So. 444; Central Truck *Page 52 
Lines, Inc., v. R.R. Comm., 118 Fla. 555, 160 So. 26; Ortega Co. v. Triay, 260 U.S. 103, 43 Sup. Ct. 44, 67 L. Ed. 153; State, exrel., v. Jacksonville Terminal Co., 41 Fla. 377, 27 So. 225,90 Fla. 721, 106 So. 576; 96 Fla. 295, 117 So. 869.
What are "other services of a public nature" is for statutory determination when no provision of organic law is violated; and, like other statutory classifications for intrastate regulations, if the Constitution is not violated, statutory regulations that are predicated upon an express or implied determination that a service being performed under the law is "of a public nature," should not be invalidated by the courts if there is any conceivable reasonable basis for such determination, the validity of particular regulations being subject to judicial adjudication.
The nature of the business in this case, as shown above, makes the industry subject to reasonable and appropriate regulations, including the fixing of reasonable and just charges for services rendered the public. The Constitution does not confine the contemplated regulations to common carriers of persons and property, but expressly extends the organic provision to "other services of a public nature." City of Tampa v. Tampa Water Wks. Co., 45 Fla. 600, 34 So. 631, 199 U.S. 241, 26 Sup. Ct. 23,50 L. Ed. 170; So. Utilities Co. v. Palatka, 86 Fla. 583, 99 So. 236,268 U.S. 232, 45 Sup. Ct. 488, 69 L. Ed. 930; Gainesville G.  E. Power Co. v. Gainesville, 63 Fla. 425, 58 So. 785.
Unless the Constitution is violated, statutory regulations control as to the classes and qualifications of those from whom members of a board shall be appointed to administer a law regulating the performance of "services of a public nature." It is not shown that the statutory provision as to the classes or qualifications of those from whom the Board in this case must be chosen, violates any express specific *Page 53 
provision of the Constitution or that such statutory provision so operates as to deprive any person of a property right without due process of law, or denies to any person the equal protection of the laws, in violation of Sections 1 and 12 of the Declaration of Rights of the State Constitution or of the Fourteenth Amendment to the Federal Constitution. See opinion on rehearing in State,ex rel., v. Coleman, filed at this term.
There is no unlawful delegation of legislative power in authorizing an administrative board to make rules and regulations for the execution of statutory provisions. R.R. Com'rs v. Pensacola  A.R. Co., 24 Fla. 417, 5 So. 129, 12 Am. St. Rep. 220, 2 L.R.A. 504; State v. A.C.L.R. Co., 56 Fla. 617,47 So. 969, 32 L.R.A. (N.S.) 639.
The reasonableness of the charges fixed for service is not involved here.
While it does seem to be incongruous that six of the seven members of the Board to administer the law are to be appointed from among those who are engaged in performing the "services of a public nature" that are regulated, it is not shown that the Board so constituted does or will in fact operate to deny to any person due process or equal protection of the laws in excessive charges or unjust discrimination or their abuses of governmental authority.
The circuit courts have general equity power to grant injunctions when the facts duly presented warrant it, and punishment for violating injunctions is as for contempt. The facts constituting criminal offenses must be defined and prescribed by law; the facts warranting an injunction are determined by equity courts as cases are presented. The subject expressed in the title of Chapter 17984 is sufficient to indicate that the regulations of the statute may be enforced by the civil remedy of injunction, that being "matter properly connected" with the subject expressed in *Page 54 
the title of the Act, though the title to the Act is not sufficiently comprehensive to make criminal prosecutions andimprisonment for violations of regulations under the statute "matter properly connected" with the title expressed in the Act, as held in State, ex rel., v. Coleman, filed July 30, 1938.
In the recent Louisiana case of Board of Barber Examiners v. Parker (La.) 182 So. 485, there was no State organic provision as to regulating the performance of "services of a public nature," similar to Section 30, Article XVI, of the Florida Constitution; but there was a question of unjust discrimination, as there was in the Florida case of State v. Ives, though the latter case was decided mainly on the then more restrictive Federal rule as to restraints by the State of liberty and property rights under the due process of law clause of the Fourteenth Amendment to the Federal Constitution. In this case the statute applies to all counties of the State having over 17,500 population; and provides that "different prices may be reasonably fixed for different trade areas."
The Federal rules of decisions that were controlling and followed in the Ives case have been modified by the latest Federal Supreme Court decisions, and in some of them there was no organic State provision authorizing the regulation of rates or charges for "services of a public nature." In Schechter Corp. v. U.S., 295 U.S. 495, 55 Sup. Ct. 837, 79 L. Ed. 1570, 97 A.L.R. 947, the Act of Congress obviously violated the Federal Constitution.
The decision in this laundry service case is in harmony with the Federal decisions in the Munn case, 94 U.S. 113,24 L. Ed. 77, and with the principles announced in Wolff Co. v. Industrial Court, 262 U.S. 522, 43 Sup. Ct. 630, 67 L. Ed. 1103, and in the Townsend case, 301 U.S. 441, 57 Sup. Ct. 842, 81 L. Ed. 1210, and other late Federal *Page 55 
Supreme Court cases; and accords with Section 30, Article XVI, of the Florida Constitution as interpreted by the Federal Supreme Court in the Tampa Water Works case, 199 U.S. 241,26 Sup. Ct. 23, 50 L. Ed. 170. See also Oklahoma Operating Co. v. Love,252 U.S. 331, 40 Sup. Ct. 338, 64 L. Ed. 596. See also Sections 7493 (5358), 6968 (488), 2745 C.G.L.
The service being rendered by the appellant has such relation to conservation of the public health, safety and welfare as to give the public served an interest in the service as performed, and a right to demand that the service shall be conducted with reasonable efficiency and for just and reasonable charges. See 51 C.J. 4, et seq. The Florida Constitution contemplates that if necessary to serve the public welfare, such service shall be performed under statutory regulations as to the service andcharges within the limitations of paramount law.
Under Section 30, Article XVI, of the Constitution of 1885, State regulation extends to rates or charges for performing services of a public nature, as well as to abuses or unjust discriminations. Provisions in a State Constitution for rate regulation for intrastate services of a public nature afford due process of law unless the regulation is an abuse or arbitrary exercise of legislative power or of administrative authority under a statute.
The enactment here considered may not be regarded as a perfect legal production, but the essential features of the statutory regulations do not violate the Federal or State Constitution as contended, and it is not shown that the administrative rules, regulations and rates are unjust or unreasonable or other wise illegal.
TERRELL, BUFORD and CHAPMAN, J.J., concur.
  ELLIS, C.J., and BROWN, J., dissent. *Page 56